Citation Nr: 1451102	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to September 24, 2012, and a rating in excess of 10 percent thereafter.  

2.  Entitlement to a rating in excess of 60 percent for post wall ischemic disease prior to June 10, 2008, to include whether a total disability rating based on individual unemployability (TDIU) is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a March 2007 rating decision of the RO in St. Petersburg, Florida.  The case is now under the jurisdiction of the Montgomery RO.  

Regarding the issue of entitlement to an increased rating for bilateral hearing loss, the Board previously remanded this issue in August 2012 and the Appeals Management Center (AMC) increased the rating to 10 percent, effective September 24, 2012, as reflected on the cover page.  

Regarding the issue of entitlement to an increased rating for post wall ischemic disease, in an April 2005 decision, the Montgomery RO denied a rating in excess of 60 percent.  The Veteran submitted a timely notice of disagreement in April 2006, and a statement of the case was issued on December 7, 2006.  The Veteran completed a timely substantive appeal on February 2, 2007.  In a subsequent rating decision, the RO increased the rating for post wall ischemic disease to 100 percent effective June 10, 2008, and the issue has been recharacterized accordingly as reflected on the cover page.  Although the RO did not certify the issue of entitlement to an increased rating for post wall ischemic disease to the Board, this does not deprive the Board of jurisdiction over the issue.  See 38 C.F.R. § 19.35 (2014) (certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).  As the requirements for perfecting an appeal to the Board have been met with regard to this issue, the Board will address it herein.  See 38 C.F.R. § 20.200 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 60 percent for post wall ischemic disease prior to June 10, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 8, 2008, the Veteran's service-connected bilateral hearing loss was no worse than level II hearing loss in each ear.  

2.  From January 8, 2008, through July 14, 2008, the Veteran's service-connected bilateral hearing loss was level IV in the right ear and level VI in the left ear, but no worse.  

3.  From July 15, 2008, through September 23, 2012, the Veteran's service connected hearing loss was no worse than level III in each ear.  

4.  Since September 24, 2012, the Veteran's service-connected bilateral hearing loss has been no worse than level III in the right ear and level VI in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to January 8, 2008, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  From January 8, 2008, through July 14, 2008, the criteria for a rating of 20 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.

3.  From July 15, 2008, through September 23, 2012, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.  

4.  Since September 24, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  The VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007 that informed him of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines disability ratings and effective dates.  

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with relevant examinations in February 2007, July 2008, and September 2012.  The July 2008 and September 2012 examiners reviewed the Veteran's claims file and the February 2007 examiner considered the Veteran's reported history; all of the examiners examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  By obtaining the most recent VA treatment records and providing the Veteran with an examination addressing the current severity of his hearing loss, the AMC complied with the Board's August 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Analysis

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings are warranted.  

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percentage of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As shown below, there is no exceptional hearing loss in this case.  

At the February 2007 VA examination, puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
40
65
75
51.25
LEFT
25
40
65
75
51.25

Speech recognition scores based on the Maryland CNC test were 84 percent in the right ear and 84 percent in the left ear.  Using Table VI, the February 2007 examination results reveal level II hearing in both ears.  Combining these levels according to Table VII results in a noncompensable rating.  

At a January 8, 2008, VA audiology clinic hearing evaluation, puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
60
75
80
58.75
LEFT
35
60
75
80
62.5

Speech recognition scores were 76 percent in the right ear and 64 percent in the left ear.  Although there is no indication as to which speech discrimination test was used, given that the results were reported from a VA facility, the Board will resolve any reasonable doubt in favor of the Veteran and assume that the Maryland CNC test was used.  Therefore, using Table VI, the January 2008 hearing evaluation results reveal level IV hearing in the right ear and level VI hearing in the left ear.  Combining these levels according to Table VII results in a rating of 20 percent.  

At the July 15, 2008, VA examination, puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
50
70
80
55
LEFT
30
50
75
80
58.75

Speech recognition scores based on the Maryland CNC test were 84 percent in the right ear and 92 percent in the left ear.  Using Table VI, the July 2008 examination results reveal level II hearing in both ears.  Combining these levels according to Table VII results in a noncompensable rating.  

At a September 11, 2012, VA audiology clinic hearing evaluation, puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
60
75
80
61.25
LEFT
35
55
75
80
61.25

Speech recognition scores were 84 percent in the right ear and 84 percent in the left ear.  Although there is no indication as to which speech discrimination test was used, as above, the Board will assume that the Maryland CNC test was used.  Using Table VI, the September 2012 hearing evaluation results reveal level III hearing in both ears.  Combining these levels according to Table VII results in a noncompensable rating.  

At the September 24, 2012, VA examination, puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
60
75
80
61.25
LEFT
40
60
80
80
65

Speech recognition scores based on the Maryland CNC test were 88 percent in the right ear and 64 percent in the left ear.  Using Table VI, the September 2012 examination results reveal level III hearing in the right ear and level VI hearing in the left ear.  Combining these levels according to Table VII results in a rating of 10 percent.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities and held that VA audiologists must fully describe the functional effects caused by a hearing disability in examination reports.  Collectively, the examiners in this case addressed the Veteran's reported effects of hearing loss on his occupational functioning and daily activities.  The February 2007 examiner observed that the Veteran reported his greatest difficulty as understanding speech.  At the July 2008 VA examination the Veteran reported problems communicating with his spouse and grandchildren and that his audiologic problems affect his ability to comprehend assigned tasks or instructions in the workplace.  The September 2012 examiner noted that the Veteran's hearing loss impacts the ordinary conditions of daily life and employment in that it causes problems communicating properly.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss. 

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems communicating such as those competently and credibly reported by the Veteran.  These criteria provide for higher ratings, but, as was previously discussed, the current evaluations adequately describe the current severity of the Veteran's disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Id.  Consequently, referral for extra-schedular consideration is not warranted.  With respect to extraschedular consideration based on the collective impact of multiple disabilities, the Veteran has not argued and the evidence does not show that his hearing loss disability has combined with any of his other service-connected disabilities in a way that is exceptional and not captured by the various schedular evaluations.  

In sum, the evidence reflects that staged ratings are warranted for the Veteran's bilateral hearing loss as follows: zero percent prior to January 8, 2008; 20 percent from January 8, 2008, through July 14, 2008; zero percent from July 15, 2008, through September 23, 2012; and ten percent beginning on September 24, 2012.  The benefit-of-the-doubt doctrine has been applied in awarding the Veteran a 20 percent rating for part of the period on appeal.  As to higher ratings than those assigned, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for such ratings.  As such, the benefit-of-the-doubt doctrine is not for application in this regard and the claim for higher ratings than those assigned must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Prior to January 8, 2008, entitlement to a compensable rating for bilateral hearing loss is denied.  

From January 8, 2008, through July 14, 2008, a rating of 20 percent, but no higher, for bilateral hearing loss is granted.  

From July 15, 2008, through September 23, 2012, entitlement to a compensable rating for bilateral hearing loss is denied.  

Since September 24, 2012, entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.  


REMAND

With respect to the issue of entitlement to a rating in excess of 60 percent for post wall ischemic disease prior to June 10, 2008, as noted above, a statement of the case was issued in December 2006 and the Veteran completed a timely substantive appeal.  Prior to certification of the claim and transfer of the appellate record to the Board, additional relevant evidence was added to the claims file, including VA treatment records from the period in between the statement of the case and the 100 percent rating addressing cardiovascular symptoms.  Therefore, the issue must be remanded so that a supplemental statement of the case can be issued.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review the record, to include all evidence associated with the claims file after the December 7, 2006, statement of the case, and consider whether a rating higher than 60 percent for post wall ischemic disease is warranted prior to June 10, 2008, as well as whether the Veteran is entitled to a TDIU during the relevant time period.  Notice should be provided as needed and evidence developed as appropriate.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


